Citation Nr: 0807883	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  05-31 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to increased disability ratings for chronic 
lumbosacral strain with degenerative disc disease, evaluated 
as 30 percent disabling for the period from December 21, 
2004, through March 15, 2006; and evaluated as 40 percent 
disabling from March 16, 2006.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from June 1987 to June 
1997.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 decision of the RO that, in part, 
denied a disability rating in excess of 30 percent for 
service-connected chronic lumbosacral strain with 
degenerative disc disease.  The veteran timely appealed.

In February 2006, the veteran testified during a hearing 
before RO personnel.

In April 2006, the RO increased the disability evaluation to 
40 percent for chronic lumbosacral strain with degenerative 
disc disease, effective March 16, 2006.

Because higher evaluations are available for chronic 
lumbosacral strain with degenerative disc disease, and the 
veteran is presumed to seek the maximum available benefit for 
a disability, the claim remains on appeal.  See AB v. Brown, 
6 Vet. App. 35, 38 (1993).
 

FINDINGS OF FACT

1.  For the period from December 21, 2004, to March 15, 2006, 
the veteran's chronic lumbosacral strain with degenerative 
disc disease has been manifested by moderate limitation of 
motion of the thoracolumbar spine with pain, flare-ups, and 
additional functional loss with repetitive use; and without 
incapacitating episodes, limitation of forward flexion to 30 
degrees or less, or ankylosis.

2.  For the period from March 16, 2006, the veteran's chronic 
lumbosacral strain with degenerative disc disease has been 
manifested by severe limitation of motion of the 
thoracolumbar spine with pain and tenderness, flare-ups, and 
additional functional loss with repetitive use; and without 
incapacitating episodes, limitation of forward flexion to 30 
degrees or less, or ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for the veteran's chronic lumbosacral strain with 
degenerative disc disease have not been met during the period 
from December 21, 2004, to March 15, 2006.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237(2007).

2.  The criteria for a disability rating in excess of 40 
percent for the veteran's chronic lumbosacral strain with 
degenerative disc disease have not been met during the period 
from March 16, 2006.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5243 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper notice should notify the veteran of:  (1) the evidence 
that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through January 2005 and February 2006 letters, the RO 
notified the veteran of elements of service connection, the 
evidence needed to establish each element, and evidence of 
increased disability.  These documents served to provide 
notice of the information and evidence needed to substantiate 
the claim.

VA's letters notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claim, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.
 
The letters asked him if he had any additional evidence to 
submit, and thereby put him on notice to submit information 
or evidence in his possession. 

In the February 2006 letter, the RO also notified the veteran 
of the process by which initial disability ratings and 
effective dates are established.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Notice in an increased rating claim 
must also notify a claimant to submit evidence and 
information that demonstrates a worsening or increase in 
severity of the disability, and the effect that worsening has 
on the claimant's employment and daily life.  See Vazquez-
Flores v. Peake, No. 05-0355, slip op. at 5-6 (Jan. 30, 
2008).

In this case, the veteran described the effects of his 
chronic lumbosacral strain with degenerative disc disease on 
his daily activities in correspondence (his substantive 
appeal) submitted in September 2005.  Accordingly, any notice 
error is not prejudicial because the veteran has demonstrated 
actual knowledge of the information that is necessary to 
support the claim.  Defects as to the timeliness of the 
statutory and regulatory notice are also rendered moot, as 
increased disability ratings for chronic lumbosacral strain 
with degenerative disc disease are not warranted.

There is no indication that any additional action is needed 
to comply with the duty to assist the veteran.  The RO has 
obtained copies of the veteran's service medical records and 
outpatient treatment records, and has arranged for the 
veteran to undergo VA examinations in connection with the 
claim on appeal, reports of which are of record.  The veteran 
has not identified, and the record does not otherwise 
indicate, any existing pertinent evidence that has not been 
obtained.

Given these facts, it appears that all available records have 
been obtained.

There is no further assistance that would be reasonably 
likely to assist the veteran in substantiating the claims.  
38 U.S.C.A. § 5103A(a)(2).


II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability there from, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2007).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2007), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, incoordination, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. 
§ 4.59 (2007).

Service connection has been established for chronic 
lumbosacral strain with degenerative disc disease.

The RO has evaluated the veteran's disability as 30 percent 
disabling under Diagnostic Code 5237, pertaining to 
lumbosacral strain, for the period from December 21, 2004, 
through March 15, 2006; and as 40 percent disabling under 
Diagnostic Code 5243, pertaining to intervertebral disc 
syndrome, from March 16, 2006.

Spinal disabilities are primarily evaluated under a General 
Rating Formula.  A 20 percent evaluation is assigned for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent evaluation is assigned for forward flexion of the 
thoracolumbar spine limited to 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  
Higher evaluations are assigned for ankylosis, and are not 
relevant to the veteran's current claim.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2007).  

Alternatively, intervertebral disc syndrome is evaluated 
(preoperatively or postoperatively) either on the basis of 
incapacitating episodes over the past 12 months, or under the 
General Rating Formula (which provides the criteria for 
rating orthopedic disability, and authorizes separate 
evaluations of its chronic orthopedic and neurologic 
manifestations), whichever method results in the higher 
evaluation when all disabilities are combined under 38 C.F.R. 
§ 4.25.

A 20 percent rating is warranted for incapacitating episodes 
having a total duration of at least two weeks, but less than 
four weeks, during the past 12 months.  A 40 percent rating 
is warranted for incapacitating episodes having a total 
duration of at least four weeks, but less than six weeks, 
during the past 12 months.  A maximum, 60 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least six weeks during the past 12 months.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2007).  

The notes following revised Diagnostic Code 5243 define an 
incapacitating episode as a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.

"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.

The notes following Diagnostic Code 5243 further provide 
that, when evaluating on the basis of chronic manifestations, 
VA should evaluate orthopedic disabilities using evaluation 
criteria for the most appropriate orthopedic diagnostic code 
or codes; and evaluate neurologic disabilities separately 
using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.

Where intervertebral disc syndrome is present in more than 
one spinal segment, and provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurological 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.

These rating criteria are meant to take pain and other 
symptoms into account.  Therefore, an evaluation based on 
pain alone would not be appropriate, unless there is specific 
nerve root pain, for example, that could be evaluated under 
the neurological sections of the rating schedule.  68 Fed. 
Reg. 51,455 (Aug. 22, 2002).

For the Period from December 21, 2004, through March 15, 2006

In this case, the Board finds that a disability rating in 
excess of 30 percent is not warranted for chronic lumbosacral 
strain with degenerative disc disease during this period.

The report of a February 2005 VA examination shows that the 
range of motion of the veteran's lumbar spine was to 80 
degrees on flexion, to 30 degrees on extension, to 30 degrees 
on left and right lateral bending, and to 30 degrees on 
rotation to the right and left.  Pain was noted throughout 
the ranges of motion.  The examiner also found functional 
impairment with repetition, due to both pain and weakness.  
The veteran reported flare-ups approximately three or four 
times daily and lasting from 30 to 60 minutes.  The veteran 
reported severe limitation of motion with flare ups.  No 
neurovascular deficits were found.

An MRI scan of the veteran's lumbar spine in April 2005 
revealed small herniated nucleus pulposus on the left at T12-
L1 and on the right at L4-L5, without significant spinal 
stenosis; and mild bilateral foraminal stenosis at the L4-L5 
level, due to a broad-based annular disc bulge and facet 
joint hypertrophy.

An electromyography report in May 2005 revealed no 
neuropathic or radicular distribution abnormalities.  
Clinical evaluation revealed evidence of L5 radiculopathy on 
the right.

Beginning in July 2005, the veteran underwent a series of 
epidural steroid injections for diskogenic pain.

One of the veteran's treating physicians noted that the 
veteran had chronic nerve damage affecting his right leg in 
August 2005.

In February 2006, the veteran also testified that he has 
taken days off of work due to pain, and that he has taken 
muscle relaxers and anti-inflammatory medications.

In this case, there is objective evidence of, at most, 
moderate limitation of motion of the lumbar spine with pain 
during the period from December 21, 2004, through March 15, 
2006.  The evidence does reflect daily lower back pain, and 
that the veteran experiences additional functional loss with 
repetition.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 
8 Vet. App. at 204-7.  In fact, the February 2005 VA examiner 
found it likely that the veteran has severe limitation of 
motion with flare ups and moderate limitation of function 
with repetitive use.

Notwithstanding the veteran's complaints of flare ups and 
functional loss, the evidence shows that the veteran can flex 
his thoracolumbar spine well beyond 30 degrees.  He, 
therefore, does not meet the criteria for a higher rating 
under the General Rating Formula.  38 C.F.R. § 4.7, 4.21.

For the orthopedic component, no more than a 20 percent 
disability rating would be warranted for forward flexion of 
the thoracolumbar spine greater than 30 degrees, but not 
greater than 60 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5235-5243 (2007).

In addition, a disability rating in excess of 30 percent is 
not assignable on the basis of intervertebral disc disease.  
The veteran's symptoms have consisted of low back pain with 
tenderness, with some radiation into his lower extremities. 
The veteran has not had any periods of doctor prescribed bed 
rest.  The evidence, therefore, does not show incapacitating 
episodes.  

Disability of the sciatic nerve is evaluated under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520 (2007), which provides an 80 
percent evaluation for complete paralysis, the foot dangles 
and drops, no active movement possible of muscles below the 
knee, flexion of knee weakened or (very rarely) lost.  A 60 
percent rating is provided for severe incomplete paralysis.  
A 40 percent rating is provided for moderately severe 
incomplete paralysis.  A 20 percent rating is provided for 
moderate incomplete paralysis.  A 10 percent rating is 
provided for mild incomplete paralysis.

Under the rating criteria used in rating diseases of the 
peripheral nerves, the veteran would not be entitled to a 
disability rating in excess of 10 percent for neurologic 
impairment under Diagnostic Code 8520.  38 C.F.R. § 4.124a.  
EMG studies have reflected no abnormalities.  The overall 
evidence reflects at most, mild neurological symptoms 
associated with the veteran's chronic lumbosacral strain with 
degenerative disc disease.  Given no more than a 10 percent 
disability rating for neurological manifestations and a 20 
percent disability rating for the orthopedic component, the 
combined rating, in any event, would not exceed the currently 
assigned 30 percent disability rating for this period.  See 
38 C.F.R. § 4.25.

The objective evidence supports no more than the currently 
assigned 30 percent disability rating for chronic lumbosacral 
strain with degenerative disc disease for the period from 
December 21, 2004, through March 15, 2006.  38 C.F.R. §§ 4.7, 
4.21 (2007).

For the Period from March 16, 2006

The question now becomes whether the veteran is entitled to a 
disability rating in excess of 40 percent for the period from 
March 16, 2006.

The report of a March 2006 VA examination reflects that the 
veteran has flare ups of low back pain, occurring three or 
four times daily and radiating either to the posterior right 
thigh or the left thigh.  During flare ups, the veteran would 
sit still and not move until the flare ups of pain 
spontaneously resolved in four to five minutes.  He described 
neither incapacitating pain nor typical nerve root 
irritation.  As noted above, previous EMG studies in the 
lower extremities have been normal.  

On physical examination, the examiner noted some tenderness 
throughout the lumbosacral spine, particularly in the L4-L5 
area, as well as limitation of motion secondary to pain.  
Range of motion of the lumbosacral spine was to 45 degrees on 
flexion, to 10 degrees on extension, to 30 degrees on lateral 
bending to the right and left, and to 30 degrees on rotation 
to the right and left.  Pain was noted throughout the ranges 
of motion.  Sensory testing in the lower extremities was 
intact, including pinprick sensation, which was intact other 
than some decrease over the feet.  

For the orthopedic component, no more than a 30 percent 
disability rating would be warranted for forward flexion of 
the thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 
5235-5243 (2007).  And, as noted above, the veteran could 
flex his low back 45 degrees on examination, with pain (which 
would only arguably support a 30 percent evaluation).  What 
the evidence does not suggest is ankylosis of the entire 
thoracolumbar spine which would to warrant an increased (50 
percent, up from the assigned 40 percent) disability rating 
under the General Rating Formula.  38 C.F.R. § 4.7, 4.21.

Under the rating criteria used in rating diseases of the 
peripheral nerves, the veteran would not be entitled to a 
disability rating in excess of 10 percent for neurologic 
impairment under Diagnostic Code 8520.  38 C.F.R. § 4.124a.  
EMG studies have reflected no abnormalities, and only some 
decreased sensation in the feet, to pinprick, has been found.  
The overall evidence reflects at most, mild neurological 
symptoms associated with the veteran's chronic lumbosacral 
strain with degenerative disc disease.  Given no more than a 
10 percent disability rating for neurological manifestations 
and a 30 percent disability rating for the orthopedic 
component, the combined rating, in any event, would not 
exceed the currently assigned 40 percent disability rating 
for this period.  See 38 C.F.R. § 4.25.

Likewise, a disability rating in excess of 40 percent is not 
assignable on the basis of intervertebral disc disease.  The 
evidence does not suggest, nor has the veteran reported, any 
incapacitating episodes having a total duration of at least 
6 weeks during any 12-month period.  

Thus, the weight of the evidence is against the grant of any 
increased disability rating during either period under 
consideration.




ORDER

A disability rating in excess of 30 percent for chronic 
lumbosacral strain with degenerative disc disease, for the 
period from December 21, 2004, to March 15, 2006, is denied.

A disability rating in excess of 40 percent for chronic 
lumbosacral strain with degenerative disc disease, for the 
period from March 16, 2006, is denied.




____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


